Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 03/16/21 was filed after the mailing date of the Notice of Allowance on 03/19/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.         Claims 1-10 are allowed.

4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for allowance: 
Regarding claims 1 and 10, the prior art of record, specifically 
Wilkinson (US6243496) teaches in fig. 10, compressing M-bit data words where M is a plural positive integer, groups of N data words are defined, where N is a plural positive integer, and then the bits of the group of N data words are output as a bit stream including a sequence of sub-streams, each sub-stream relating to a respective bit position in the N data words and being formed from a sequence of N data bits from that bit position of respective data words. The bit sequences are run length encoded and the run length codes thus generated are further encoded using a commaless code such as a Huffman code.
Rivers et al (US 5170396) teaches data valid detector circuit for Manchester encoded data monitors two parameters to determine single bit validity, namely (1) the location and number of edges in one bit period, and (2) the output count of an integrator type Manchester decoder circuit.
Anonymous: "Entropy encoding", Wikipedia, 17 October 2017 (2017-10-17), XP055727966, Retrieved from the Internet: U RL.;https ://en. wikipedi a.org/'w/i ndex. ph p ? titie=Entropy_encoding&oldid =805743669 [retrieved on 2020-09-07] (see IDS) teaches a communication node processing a communication signal system (entropy coder).
MARTIN BURTSCHER ET AL: "High Throughput Compression of Double-Precision Floating-Point: Data", DATA COMPRESSION CONFERENCE, 2007. DCC ’07,1 January 2007 (2007-01-01), pages 293-302, XP055727821, Pi
DOI: 10.1109/DCC.2007,44 ISBN; 978-0-7695-2791-8 (See IDS) teaches in paragraph 4.3 an analysis of a limited kind of data input to the compression algorithm. That all data sets contain several million doubles. The datasets from all three categories appear to largely consist of unique values. Moreover, they are highly random from an entropy perspective, even the ones that do not contain many unique values (e.g.f num jolasma). 
However, none of the prior arts cited alone or in combination provides the motivation to teach a data appearance frequency monitor configured to receive a communication signal including a sign bit string, a count leading zero bit string, and an additional data bit string, and to monitor data appearance frequency in the count leading zero bit string included in the received communication signal; a Huffman encoder configured to encode the count leading zero bit string into a corresponding codeword according to a Huffman encoding algorithm based on the data appearance frequency in the count leading zero bit string; and an additional bit allocator configured to allocate additional bits to the additional data bit string when the number of bits in the count leading zero bit string decreases during the encoding process as recited in claim 1 and claim 10

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 13, 2021